Case 2:20-cv-02291-DOC-KES Document 192 Filed 10/23/20 Page 1 of 2 Page ID #:3153



 1   MARY C. WICKHAM (Bar No. 145664)
     County Counsel
 2   RODRIGO A. CASTRO-SILVA (Bar No. 185251)
     Acting Chief Deputy County Counsel
 3   LAUREN M. BLACK (Bar No. 192302)
     Assistant County Counsel
 4   AMIE S. PARK (Bar No. 273346)
     Deputy County Counsel
 5   500 West Temple Street, Suite 468
     Los Angeles, CA 90012
 6   Tel: 213.974.1830 Fax: 213.626.7446
     Email: apark@counsel.lacounty.gov
 7
   BYRON J. MCLAIN (Bar No. 257191)
 8 FOLEY & LARDNER LLP
   555 South Flower Street, Suite 3300
 9 Los Angeles, CA 90071-2411
   Tel: 213.972.4500 Fax: 213.486.0065
10 Email: bmclain@foley.com

11   LOUIS R. MILLER (SBN 54141)
     MIRA HASHMALL (SBN 216842)
12
     EMILY A. SANCHIRICO (SBN 311294)
13   MILLER BARONDESS, LLP
     1999 Avenue of the Stars, Suite 1000
14   Los Angeles, California 90067
     Tel.: (310) 552-4400 | Fax: (310) 552-8400
15   Email: esanchirico@millerbarondess.com
16
   Attorneys for Defendant
17 COUNTY OF LOS ANGELES

18

19                         UNITED STATES DISTRICT COURT

20                       CENTRAL DISTRICT OF CALIFORNIA

21

22   L.A. ALLIANCE FOR HUMAN                      Case No. 2:20-cv-02291 DOC-KES
     RIGHTS, et al.,
23                                                LAHSA REPORT OF AVAILABLE
                                 Plaintiffs,      RESOURCES FOR PEOPLE
24                                                EXPERIENCING HOMELESSNESS
                 vs.
25
     CITY OF LOS ANGELES, et al.,
26
                               Defendants.
27

28

                             LAHSA REPORT OF AVAILABLE RESOURCES FOR PEH
                                               Case No. 2:20-cv-02291 DOC-KES
Case 2:20-cv-02291-DOC-KES Document 192 Filed 10/23/20 Page 2 of 2 Page ID #:3154



 1
           Pursuant to this Court’s September 28, 2020 Order, the County of Los Angeles
 2
     (“County”) hereby submits the attached Exhibit A as a list of available resources for
 3
     people experiencing homelessness, including the names and a brief description of the
 4
     programs available from LAHSA.
 5

 6   DATED: October 23, 2020                 FOLEY & LARDNER LLP
                                             Byron J. McLain
 7

 8

 9
                                             /s/ Byron J. McLain
10                                           Byron J. McLain
                                             Attorneys for Defendant
11                                           COUNTY OF LOS ANGELES
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                               LAHSA REPORT OF AVAILABLE RESOURCES FOR PEH
                                         -1-     Case No. 2:20-cv-02291 DOC-KES
